Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites “wherein an angle β, as viewed in a longitudinal cross-section of the dispensing head, between (i) an inner surface of the distal part of the dispensing head having the foodproduct shaping projections and (ii) an inner surface of the upstream bottom of the foodproduct receiving space of the dispensing head, ranges from about 60 degrees to about 120 degrees” which is NOT originally disclosed and thus is NEW MATTER.  As shown in fig. 6B and disclosed by the specification (p. 10, lines 17-20), the upstream bottom of the foodproduct receiving space is at the upstream end of the second part 11B of the foodproduct receiving space 11.  There is not original disclosure of an angle β, as viewed in a longitudinal cross-section of the dispensing head, between (i) an inner surface of the distal part of 
Claim 34 recites “wherein the foodproduct shaping projections and the foodproduct receiving space are structured to allow radially outer parts of the foodproduct received from the discharge member to flow toward the foodproduct shaping projections and to intersect the foodproduct shaping projections at the angle β” which is not originally disclosed and thus is NEW MATTER.  Applicant states in the Remarks filed on 7 January 2022 that support is at page 12, lines 18-27 of the specification.  However, the original specification does NOT disclose any internal flow patterns within the flowing food product, let alone radially outer parts of the flowing food product intersecting the foodproduct shaping projections at the angle β.  The specification at page 12, lines 18-27 discloses that the upstream head part 16 guides the discharged foodproduct into the distal heat part 15, towards the projections 12, apertures 19 and central outflow opening 18.  The specification does NOT disclose flow patterns/directions of outer parts of the flowing food product.
Claims not listed above are rejected as being dependent upon a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10, 13-15, 18, 28, 31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,227,173. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10,227,173 substantially disclose the limitations of claims 1, 5-8, 10, 13-15, 18, 28 and 31, except for the ratios recited by claims 1, 5-8, 10, 13-15, 18, 28 and 31. Relative to a widening second part that extends upstream of the first part and has a portion differing in width from the first part, claim 1 of U.S. Patent No. 10,227,173 recites that the first and second part have different angles and thus the .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-22 of U.S. Patent No. 10,227,173 with ratios, as respectively recited by claims 1, 6-8, 10, 13-15, 18, 28 and 31, because such dimensions/dimensional relationships would have been found in finding operable dimensions for the container to operate as intended. Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 12, 25-27 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,227,173 in view of Cockings et al. (US 2005/0193744).
Claims 1-22 of U.S. Patent No. 10,227,173 substantially disclose the limitations of claims 12, 25- 27 and 29-30, except for ratios and/or dimensions as respectively recited by claims 12, 25-27 and 29-30 and for the limitations of the foodproduct dispensing apertures having upstream ends located at the maximum diameter of the foodproduct receiving space (claim 12); the dispensing head being provided with an integral, ring-shaped connecting member which is coupled to a circumferential flange of a top part of the aerosol container (claim 25); the dispensing head being tiltably connected to the connecting member, about a tilting axis, to depress a foodproduct ejection nozzle of the aerosol container (claim 26); the dispensing head comprising a knob structured to permit manual activation of dispensing of the foodproduct (claim 27); an operable discharge member being a downwardly depressible foodproduct ejection nozzle, the nozzle being configured to permit flow of foodproduct through the nozzle, wherein 
Cockings et al. (US 2005/0193744) is applied as above.
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-22 of U.S. Patent No. 10,227,173 to have the limitations of claims 12, 25-27 and 29-30, as recited above and disclosed by Cockings et al. (US 2005/0193744), because such modifications are known in the art and would provide alternative configurations for the container known to be operable in the art; and to further modify the container with ratios and/or dimensions as respectively recited by claims 12, 25-27 and 29-30, because such ratios and/or dimensions would have been found in finding operable dimensions for the container to operate as intended. Further, see dimension case law above.
Claims 1, 6-8, 10, 12-15, 18, 28, 31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,650,200. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-17 of U.S. Patent No. 9,650,200 with ratios and/or dimensions, as respectively recited by claims 1, 5-8, 10, 12-15, 18, 28 and 31, because such dimensions/dimensional relationships would have been found in finding operable dimensions for the container to operate as intended. Further, see dimension case law above.
Claims 25-27 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,650,200 in view of Cockings et al. (US 2005/0193744).
Claims 1-17 of U.S. Patent No. 9,650,200 substantially disclose the limitations of claims 25-27 and 29-30, except for ratios and/or dimensions as respectively recited by claims 25-27 and 29-30 and for the dispensing head being provided with an integral, ring-shaped connecting member which is coupled to a circumferential flange of a top part of the aerosol container (claim 25); the dispensing head being tiltably connected to the connecting member, about a tilting axis, to depress a foodproduct ejection nozzle of the aerosol container (claim 26); the dispensing head comprising a knob structured to permit manual activation of dispensing of the foodproduct (claim 27); an operable discharge member being a downwardly depressible foodproduct ejection nozzle, the nozzle being configured to permit flow of foodproduct through the nozzle, wherein the foodproduct receiving space comprises an upstream 
Cockings et al. (US 2005/0193744) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-17 of U.S. Patent No. 9,650,200 to have the limitations of claims 25-27 and 29-30, as recited above and disclosed by Cockings et al. (US 2005/0193744), because such modifications are known in the art and would provide alternative configurations for the container known to be operable in the art; and to further modify the container with ratios and/or dimensions as respectively recited by claims 25-27 and 29-30, because such ratios and/or dimensions would have been found in finding operable dimensions for the container to operate as intended. Further, see dimension case law above.
Claims 1, 6, 8, 18, 31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,419,411. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-11 of U.S. Patent No. 8,419,411 with ratios, as respectively recited by claims 1, 5-6, 8, 18 and 31, because such dimensions/dimensional relationships would have been found in finding operable dimensions for the container to operate as intended. Further, see dimension case law above.
Claims 7, 12-15 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,419,411 in view of Cockings et al. (US 2005/0193744).
Claims 1-11 of U.S. Patent No. 8,419,411 substantially disclose the limitations of claims 7, 12-15 and 25-30, except for ratios and/or dimensions as respectively recited by claims 7, 12-15 and 25-30 and for the limitations of opposite longitudinal sides of the foodproduct shaping projections a butting foodproduct dispensing apertures, the foodproduct dispensing apertures extending from the first part of the foodproduct receiving space (claim 7); the foodproduct dispensing apertures having upstream ends located at the maximum diameter of the foodproduct receiving space (claim 12); wherein the foodproduct receiving space is partly blocked by the foodproduct shaping projections (claim 13); wherein the foodproduct shaping projections are configured to press outflowing foodproduct locally inwardly, to profile the foodproduct (claim 14); wherein the first part of the foodproduct receiving space has a length L2, and wherein the second part of the foodproduct receiving space abuts an upstream 
Cockings et al. (US 2005/0193744) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-11 of U.S. Patent No. 8,419,411 to have the limitations of .
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,419,411 in view of Henry et al. (US 6,607,106).
Claims 1-11 of U.S. Patent No. 8,419,411 substantially disclose the limitations of claim 10, except for dimensions/dimensional relationships as recited by claim 10 and for a first foodproduct passage extending from a foodproduct ejection nozzle to a distance into the second part of the foodproduct receiving space after assembly, to receive foodproduct there-from; and a plurality of second passages extend through a foodproduct dispersing member, the plurality of second passages leading into the second part of the foodproduct receiving space.
Henry et al. (US 6,607,106) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the container of claims 1-11 of U.S. Patent No. 8,419,411 with the limitations, as recited above and disclosed by Henry et al. (US 6,607,106), because such a modification is known in the art and would provide an alternative configuration for the container known to be operable in the art; and to further modify the container of claims 1-11 of U.S. Patent No. 8,419,411 with dimensions/dimensional relationships as recited by claim 10, because such dimensions/dimensional relationships would have been found in finding operable dimensions for the container to operate as intended. Further, see dimension case law above.
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered and are not persuasive.
The Examiner agrees that Turk does not disclose an angle β, as viewed in a longitudinal cross-section of the dispensing head, as recited by the instant claims.  The figures of Turk do not show a longitudinal cross-section of the dispensing head through a foodproduct shaping projection, and thus such an angle β in Turk cannot be determined.  However, the instant claims are still rejected as mentioned above.
Applicant argues that every element in the independent claims are not found in a single prior art reference making the dimension case law citation, “In Re Gardner”, not applicable.
The Examiner respectfully disagrees.  The dimension case law citation does not require every element in the independent claims be found in a single prior art reference to be applicable.  The dimension case law citation refers to a prior art device.  A prior art device can be made obvious in view of a plurality of references (i.e., 35 USC 103).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744